Citation Nr: 1036840	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure.

3.  Entitlement to a total rating based on unemployability (TDIU) 
due to service-connected disabilities from June 19, 2006 to 
October 17, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1966. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Philadelphia, 
Pennsylvania which denied service connection for PTSD and a skin 
disability, to include as due to herbicide exposure and denied 
entitlement to a TDIU.

In September 2009, the Veteran requested a hearing with a 
Veterans Law Judge.  An October 2009 letter advised him that his 
hearing was scheduled for November 2009; however, the record 
reflects that he failed to report for that hearing.  As such, 
this hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2009). 

The issues of entitlement to service connection for a skin 
disability, to include as due to herbicide exposure and 
entitlement to a TDIU from June 19, 2006 to October 17, 2006 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Evidence of record shows that the Veteran engaged in combat with 
the enemy, and he has been diagnosed with PTSD resultant from his 
described service stressors. 


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  Given the favorable 
disposition of the claim for service connection for PTSD, the 
Board finds that all notification and development actions needed 
to fairly adjudicate the claim have been accomplished.


Laws and Regulations

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in- 
service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  The  
determination as to whether evidence establishes that a Veteran 
engaged in combat with the enemy must be resolved on a case-by- 
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative  
weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for 
establishing in-service stressors in claims for PTSD was recently 
relaxed, adding to the types of claims VA will accept through 
credible lay testimony alone.  The new regulations provide that  
if a stressor claimed by a veteran is related to the veteran's  
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in- 
service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a 
traumatic event in which the person experienced, witnessed, or 
was confronted with an event or events that involved actual or  
threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense 
fear, helplessness, or horror.  Additional diagnostic criteria 
must be met before a diagnosis of PTSD is warranted. 

Factual Background and Analysis

The Veteran filed a claim for service connection for PTSD in 
April 2006.  

The Veteran's DD 214 and personnel records noted that the Veteran 
was awarded the Vietnam Service Medal.  The Veteran served in- 
country in Vietnam from August 1986 to April 1966.  Service 
personnel records do reflect that his military occupational 
specialty was a supply handler.  However, the military decoration 
that he received is not among those typically recognized as 
indicative of combat service, (the Purple Heart, Combat 
Infantryman Badge, or similar combat citation with "V" device).  
See VAOPGCPREC 12-99 (October 18, 1999); 38  U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d). 

The Veteran's service treatment records are negative for 
complaints of or treatment for any psychiatric disorders.   

In a June 2006 stressor statement, the Veteran reported that he 
was on guard at the port in Quin Vietnam in December 1965 when 
they took on enemy fire.  He returned fire and ended up hitting 
his head.

In another June 2006 stressor statement, the Veteran reported 
that in February 1965, he was with the 97th Transportation 
Company in Quin Vietnam taking a gas truck to Da Nang.  As they 
were loading off of the gas truck, they were hit by a mortar 
round.  The Veteran had not yet arrived in Vietnam in February 
1965. 

In a July 2006 statement, the Veteran reported that as a part of 
the 97th Transportation Company, he would take supplies to 
different companies where needed.  He was in and out of combat 
zones as a result of this duty.

Internet research indicates that the 97th Transportation Company 
supported combat landings in Vietnam.  The unit provided inter-
coastal delivery, ship to shore discharge of cargo and moving 
heavy cargo lifts including in the port of Cam Ranh Bay.

In an October 2007 letter, a VA psychiatrist at the Philadelphia 
VA Medical Center (VAMC) reported that the Veteran was under her 
care for a diagnosis of PTSD that was related to his service in 
Vietnam from 1965 to 1966.  The Veteran reported that his life 
was endangered the entire time he was in Vietnam.  Although he 
was not in a combat unit, he was in a transportation unit that 
provided important supplies to the troops on the front lines.  
His unit was constantly attacked by small arms fire.  The 
examiner concluded that the Veteran was totally disabled and 
unemployable due to his PTSD related to Vietnam service.

The RO attempted to verify the Veteran's claimed stressors.  In 
May 2009 the RO requested verification of the stressors through 
official sources, and in July 2009 received a negative response 
for the Veteran's stressor from the Personnel Information 
Exchange System (PIES).  In July 2009 the RO issued a formal 
finding of a lack of information required to verify the Veteran's 
stressors. 

In a July 2009 VA treatment note, a VA physician diagnosed the 
Veteran with PTSD related to Vietnam.

In a September 2009 letter, the VA psychiatrist who wrote the 
October 2007 letter indicated that the Veteran remained under her 
care for PTSD related to his traumatic experiences in Vietnam.  
The psychiatrist noted that the Veteran had always given a 
consistent, reliable and viable history of his trauma.  The 
Veteran noted that the 97th Transportation Unit supplied gasoline 
trucks, water trucks, ammunition and food.  He participated in 
boarding U boats which took on small arms fire.

Based on the above evidence, the Board finds that service 
connection for PTSD is warranted.  The Veteran's stressors of 
taking enemy fire while providing troops on the front lines with 
supplies are within the new evidentiary standard of fear of 
hostile military or terrorist activity.  The Veteran described 
these stressors to the treating VA psychiatrist, who, as 
indicated in October 2007 and September 2009 letters, diagnosed 
him with "PTSD related to Vietnam".  There is no clear and 
convincing evidence to indicate the stressors did not occur or 
that his PTSD is not related to these stressors.  The stressors 
are consistent with the circumstances of his service in Vietnam, 
as he was a supply handler with the 97th Transportation Company 
which supported combat landings in Vietnam by providing inter-
coastal delivery, ship to shore discharge of cargo and moving 
heavy cargo lifts.  As such he has met the evidentiary standard 
outlined in 38 C.F.R.  § 3.304(f) (3) for establishing in-service 
stressors in claims for PTSD, and he has a current diagnosis of 
PTSD based on his described stressors.   


ORDER

Service connection for PTSD is granted.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and 
disease or injury in service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the claim for service connection for a skin disability, 
the Board notes that the Veteran was treated in March 1966 for a 
rash on his face.  An October 2006 VA examination diagnosed the 
Veteran with central chest keloids and dermatosis papulosis 
nigrin.  However, no etiology was given.  

Given the facts noted above, the Board finds that the evidence 
currently of record is insufficient to resolve the claim for 
service connection for a skin disability, to include exposure to 
herbicides and/or napalm, and that a further medical examination 
and opinion in connection with this claim is warranted.  

In view of the Board's decision granting service connection for 
PTSD and remanding the issue of service connection for a skin 
disability, the Board concludes that it would be inappropriate at 
this juncture to enter a final determination on that issue of 
entitlement to a TDIU from June 19, 2006 to October 17, 2006.  
See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), for the proposition that where 
a decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of the 
decision on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an 
examination by an appropriate VA physician 
to evaluate the etiology of any current 
skin disorder.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examiner 
should provide a summary of the pertinent 
treatment records, including the Veteran's 
service treatment records.  Thereafter, an 
opinion should be provided as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
the Veteran developed a skin disability as 
a result of a verified event during active 
service.  Adequate reasons and bases are to 
be provided with the opinion.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims. 

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  All applicable laws and 
regulations should be considered. If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


